Citation Nr: 1828487	
Decision Date: 05/09/18    Archive Date: 05/18/18

DOCKET NO.  13-18 108	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Veteran represented by:	Seth Director, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. Garcia, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from March 1994 to March 1998.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.

In July 2014, the Veteran testified at a Board hearing conducted by the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's VA claims file.

In April 2015, this matter was remanded for further development.  The case is once again before the Board.


FINDINGS OF FACT

1. A low back disorder was not shown in service, not shown to a compensable degree within one year of service; symptoms of a low back disorder were not continuous since service.  

2. A current low back disorder is not causally or etiologically related to service.


CONCLUSION OF LAW

A low back disorder was not incurred in service.  38 U.S.C. §§ 1110, 1131, 1154(a), 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2017).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted directly as a result of disease or injury incurred in service based on nexus using a three-element test: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated by service.  See 38 C.F.R. §§ 3.303(a), (d); Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009).  

Service connection may be granted on a presumptive basis: (i) where a chronic disease or injury is shown in service and subsequent manifestations of the same disease or injury is shown at a later date unless clearly attributable to an intercurrent cause under 38 C.F.R. § 3.309(a); or (ii) where a condition is noted in service but is not chronic or where chronicity may be legitimately question and there are continuity of symptomatology but only for specific chronic diseases listed in 38 C.F.R. § 3.309(a); or (iii) with certain chronic diseases listed in 38 C.F.R. §§ 3.307, 3.309(a) by showing that the disorder manifested itself to a degree of 10 percent or more within one year from the date of separation from service.

Service connection may also be warranted on a secondary basis for a disability which is aggravated by, proximately due to, or the result of a service-connected disease or injury under 38 C.F.R. § 3.310.  Allen v. Brown, 7 Vet. App. 439 (1995).  In order to prevail on the issue of entitlement to secondary service connection, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and, (3) nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 

As an initial matter, the Veteran has been diagnosed with a low back disorder.  Specifically, October 2016 and December 2017 VA spine examinations diagnosed DJD and intervertebral disc syndrome (IVDS).  An August 2014 private treatment letter from his chiropractor diagnosed lumbar pain associated with disc herniation.  Therefore, current disorders have been shown.  

However, a chronic low back disorder was not shown in service.  Specifically, a review of the service treatment records (STRs) does not indicate any back related injury or treatment while in service.  While the Veteran he sought treatment for a myriad of other complaints - right great toe, eyes, athletes feet, diarrhea, cough, vomiting, headache, ingrown toe nail, calf pain, and blisters, the evidence does not reflect complaints associated with the back.  

Moreover, while he asserted that he underwent an MRI in service, there is no indication anywhere in his STRs that an MRI was in fact conducted. In addition, his spine was clinically normal at the time of service separation examination and he self-reported that he had no recurrent back pain in the Report of Medical History at the time of discharge.  As such, entitlement based on an in-service chronic disease or injury is not warranted.  

Next, the Veteran has not asserted that his back disorders are secondary to a service-connected disability so entitlement to service connection on a secondary basis will not be discussed.

Nonetheless, DJD is listed as chronic diseases under 38 C.F.R. §§ 3.307, 3.309(a); therefore, analysis under continuity of symptomatology is for application.  Similarly, DJD is one of the enumerated disorders listed as entitled to the one-year presumption, that theory of entitlement will be considered. 

As to the one-year presumption, in March 2013, the Veteran's treating chiropractor reflected that the Veteran had been under his case since April 2005.  Assuming that the he sought treatment as early as April 2005, this is the earliest recorded date regarding back pain, coming some seven years after discharge.  Therefore, the evidence does not show that the low back disorders were noted within one year of service.

As to continuity of symptomatology, turning again to the March 2013 chiropractor's statement, the clinician noted that the Veteran had long standing lumbar pain that had been severe at times associated with disc herniation to the lumbar spine.  He opined that after review of the subjective complaints, physical examination, and treatment, the Veteran's current back injury was consistent with the type of training and duties associated with service.  

However, the chiropractor did not attempt to bridge the seven year time gap between the Veteran's separation from service in March 1998 and when he began treating the Veteran in April 2005.  The chiropractor fails to factor in and provide a reasoned rationale as to this time gap in his overall conclusion that the back injury was related to service or address the potential impact of the Veteran's occupation and training as a police officer.  Therefore, the Board gives this private medical opinion lesser probative weight.

Similarly, a June 2014 back disability benefits questionnaire from another chiropractor noted that the Veteran's current back disability began during service while engaging in physical training.  The chiropractor did not provide a rationale for concluding that there was a nexus between the current back disorder and service.  In addition, the chiropractor based the opinion, in part, on the basis that the Veteran experienced back pain in service, which is not shown in the record.  Therefore, the Board also gives this evidence lesser probative value.

An August 2014 private treatment letter from the Veteran's initial chiropractor noted he began treating the Veteran in or about 2001.  Although the chiropractor was very specific with the date when he indicated that he treated the Veteran since 2005 (April 11, 2005), he was much more vague when backing the date up an additional four years.  In addition, he noted that he treated many local law enforcement officers for free as a community service.  This suggests that his initial treatment of the Veteran was related to his duties as a police officer.

Nonetheless, the chiropractor concluded that the Veteran's lumbar pain associated with disc herniation first manifested during physical training while in service.  He stated that there had been continuity of symptomatology from service to the present.  Based on his experience and medical literature documenting low back pain, he opined that the Veteran's type of back injury was consistent with the type of training associated with his MOS as a field radio operator. 

The chiropractor found that it was as least as likely as not that the Veteran's current diagnosis was causally related to his back injuries incurred in service.  Although the chiropractor stated that there had been continuity of symptomatology since service in concluding that the Veteran's back disorder was linked to his service, the evidence does not support either a disc herniation in service or treatment for low back pain in service and not until, at the earliest, 2001, three years after discharge.  

The Veteran underwent a VA back examination in October 2016.  The examiner noted that he received no injections or major back injuries or surgery for his low back condition and noted constant pain.  The examiner stated that he had some back pain which was a simple sprain/strain injury which was self-limited, healed, and does not cause any long-term or chronic condition.  

The examiner further noted that his current condition was degenerative disc disease (DDD) due to age and daily wear and tear and the Veteran had signs of right lumbar radiculopathy which was not present during service.  Therefore, the examiner concluded that it was less likely than not that the Veteran's current disorder was incurred in or caused by his claimed in-service back injuries.

In a December 2017 VA examination, the examiner found no major back injuries in service, although the Veteran had some back pain, which was a simple strain which was self-limited and healed.  The examiner stated this would not cause any long-term chronic condition and the cause of the Veteran's current complaints were due to age and daily wear and tear.

After review of the medical evidence, the Board places more probative value on the VA examinations because they are consistent with the contemporaneous STRs, showing no in-service complaints of back pain, they provided reasoned bases and rationales for their opinion that the Veteran's current back disorders are not related to service.  The Board again notes that while the Veteran had multiple complaints in-service, there was no documentation in the record as to in-service complaints concerning his back, particularly nothing related to a disc herniation, and his separation examination was normal indicating no issues or concerns regarding his back at the time of discharge.

The Board has also considered the lay statements made by the Veteran, his fellow service member, and his mother.  He stated that his training with heavy equipment on his back during service caused his current back disability.  He related that he pulled his lower back while training and was sent to sick call which was diagnosed as lower back strain during service and that his back was continuously agitated thereafter.  He further maintained that his MOS as a field radio operator required him to run miles with heavy equipment including a radio.

His former platoon sergeant reported he sent the Veteran to sick call during service on several occasions for complaints of low back pain due to injury.  His mother reported that during service he would tell her about his constant low back pain.  His fellow service member who served in the same platoon as the Veteran stated he witnessed him going to sick call due to low back pain complaints as a result of training exercises during service.  

The Board finds that these opinions are outweighed by the VA examiners' opinions.  Neither the Veteran nor his family or friends are competent to diagnosis or establish an etiology of his low back disorders are they are complex medical disorders that requires expertise to determine.  

The Veteran and his friends and family are competent to report symptoms and their observations because this requires only personal knowledge as it comes to them through their senses.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, they are not competent to offer an opinion as to the etiology of his current low back disorders due to the medical complexity of the matter involved.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Woehlaert v. Nicholson, 21 Vet. App. 456, 462.   

Such competent evidence has been provided by the medical personnel who have examined the Veteran during the current appeal and by service records obtained and associated with the claims file.  Here, the Board attaches greater probative weight to the examination report and clinical findings than to their lay statements.  

In light of the above discussion, the preponderance of the evidence is against the claim for service connection and there is no doubt to be otherwise resolved.  As such, the appeal is denied.

Finally, the Veteran has not raised any other issues, nor have any other issues been reasonably raised by the record, for the Board's consideration.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-370 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


ORDER

Service connection for degenerative arthritis of the spine, claimed as low back disorder, is denied.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


